DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8 and 18 are objected to because of the following informalities:  the claims is dependent claims of themselves.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: set of one or more data collectors to receive a telemetry packet, a set of one or more filters to perform filtering operation to determine whether the telemetry packet should be reported, a set of one or more distributors to distribute the telemetry packet in claims 11, 12, 17, and 20; a set of one or more packet partitioners to partition the plurality of telemetry packets into different groups in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nucci et al. (US Pub. No. 2021/0226863) in view of Outhred et al. (US Pub. No. 2018/0048519).
Regarding claims 1 and 11, Nucci discloses a method a system for reporting telemetry data collected from a set of one or more telemetry-producing (TP) network elements in a telecommunication network, to a set of one or more telemetry- consuming (TC) network elements registered to receive the telemetry data, the system comprising:
	a set of one or more data collectors (figure 2 network interface 204, collector component 210) to receive a telemetry produced by a TP network element (figure 1: on-premise servers; figure 4 step 404; paragraphs 16, 18, 27, 81, 104: on-premise servers receives telemetry data/metadata pushed from devices 104s);
	a set of one or more filters (figure 2 element 208/filter component 124) to perform a filtering operation to determine whether the telemetry packet should be reported to at least one or more TC network elements (figure 1 Remote Servers 110; figure 4 steps 406-408-410; paragraphs 18, 19, 45, 54, 81, 105-107: the servers perform filtering to see if there are changes to telemetry data/metadata; if there are, forward the filtered telemetry data/metadata to the cloud with various remote servers) ;
a set of one or more distributors (figure 2 processor and network interface 204) to distribute the telemetry packet to TC network elements when the filtering operations result in a determination that the telemetry packet should be reported (figure 1 Remote Servers 110; figure 4 step 410-412; paragraphs 18, 19, 45, 54, 81, 92, 107-108: forward the metadata to the cloud).
Nucci does not explicitly teach telemetry data as packet(s).
However, Nucci’s paragraph 26 discloses data packets are routed between host devices, devices 104, on-premise server(s) 106, the remote server(s)110, and the networks or the like.
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to substitute telemetry data packet for telemetry data in Nucci for predictable result of network data communication.
Nucci further teaches forwarded telemetry metadata are distributed to one or more proxy servers for particular product family analysis (paragraph 92).
Nucci does not teach forwarding telemetry data to a subset of one or more network elements.
However, in the same field of telemetry communication, Outhred discloses forwarding telemetry data to a subset of one or more network elements (paragraph 31: TCP agent collects and aggregates TCP telemetry data and sends the TCP telemetry data to one or more servers for analysis).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Nucci forwarding telemetry data to a subset of one or more network elements.
The motivation would have been for data analysis.

Regarding claims 2 and 12, all limitations of claims 1 and 11 are disclosed above. Nucci further teaches receiving a plurality of telemetry packets produced by a plurality of TP network elements (paragraphs 16, 18, 27, 81, 104: on-premise servers receives telemetry data/metadata pushed from devices 104s);
performing filtering operations to identify which of the received plurality of telemetry packets should be reported to one or more of TC network elements registered to receive telemetry packets (paragraphs 18, 19, 45, 54, 81, 105-107: the servers perform filtering to see if there are changes to telemetry data/metadata; if there are, forward the filtered telemetry data/metadata to the cloud with various remote servers;
based on the filtering operations, forwarding different sets of telemetry packets to TC network elements (paragraphs 18, 19, 45, 54, 81, 92, 107-108: forward the metadata to the cloud).
Nucci does not explicitly teach the distributor set forward different sets of telemetry packets to different subsets of TC network elements.
However, Nucci’s paragraph 92 teaches telemetry data is forwarded to the cloud in which different sets of telemetry data is distributed to different set of servers.
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Nucci the distributor set forward different sets of telemetry packets to different subsets of TC network elements.
The motivation would have been for product family classification.
Regarding claims 3, all limitations of claims 2 are disclosed above. Nucci further teaches wherein the receiving, performing, and forwarding operations are performed at a set of one or more telemetry processing machines that collect telemetry packets, perform filtering operations on the telemetry packets to identify the telemetry packets that have to be forwarded to the TC network elements, and forward the telemetry packets that are identified for forwarding to the TC network elements based on the filtering operations (see figures 1 and 2; paragraphs 16, 18, 27, 81, 104: on-premise servers receives telemetry data/metadata pushed from devices 104s and filters and forward metadata to the cloud).

Claims 4-6 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nucci et al. (US Pub. No. 2021/0226863) in view of Outhred et al. (US Pub. No. 2018/0048519) in view of Ramaswamy et al. (US Pub. No. 2017/0302569).
Regarding claims 4 and 13, all limitations of claims 2  and 11 are disclosed above. Nucci does not teach but Ramaswamy discloses the telemetry packets are sent to the set of telemetry processing machines by packet mirrors placed in the data path of packets, the packet mirrors sending copies of the telemetry packets to the set of telemetry processing machines (abstract, figure 8; paragraphs 90-94: monitor data path, make a copy of packet based on contract parameters and forward copied packet to endpoints).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Nucci the telemetry packets are sent to the set of telemetry processing machines by packet mirrors placed in the data path of packets, the packet mirrors sending copies of the telemetry packets to the set of telemetry processing machines.
The motivation would have been for contracted service.
Regarding claims 5 and 14, all limitations of claims 4  and 13 are disclosed above. Nucci does not teach but Ramaswamy discloses the telemetry packets are also forwarded along their data paths in the telecommunication network to destinations specified in the telemetry packets, while the sets of telemetry packets that are forwarded to the registered TC network elements are sent in separate connection streams to the TC network elements (figure 7a; copied/solid line path and regular dash path; paragraphs 83-87; regular traffic is transmitted to destination nodes; copied traffic is forwarded to analyzers).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Nucci the telemetry packets are also forwarded along their data paths in the telecommunication network to destinations specified in the telemetry packets, while the sets of telemetry packets that are forwarded to the registered TC network elements are sent in separate connection streams to the TC network elements.
The motivation would have been for contracted service.
Regarding claims 6 and 15, all limitations of claims 4  and 13 are disclosed above. Nucci does not teach but Ramaswamy discloses the connection streams are TCP streams (paragraphs 34, 57, and 69).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Nucci the connection streams are TCP streams.
The motivation would have been for layer 4 communication.



Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nucci et al. (US Pub. No. 2021/0226863) in view of Outhred et al. (US Pub. No. 2018/0048519) in view of Cook et al. (US Pat. No. 7,043,564).
Regarding claims 10 and 20, all limitations of claims 2  and 11 are disclosed above. Nucci does not teach but Cook discloses forwarding different sets of telemetry packets to different subsets of TC network elements comprises: establishing a layer 4 (L4) connection session with each registered TC network element; and
forwarding telemetry packets to each TC network element along the L4 connection session established with the TC network element (col. 1 lines 6-39: gateway connects to multiple servers via TCP/UDP for real time streaming protocol (RTSP) traffic including establishing session with the servers. TCP/UDP is layer 4).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Nucci establishing a layer 4 (L4) connection session with each registered TC network element; and
forwarding telemetry packets to each TC network element along the L4 connection session established with the TC network element.
The motivation would have been for transport layer session for streaming traffic.

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nucci et al. (US Pub. No. 2021/0226863) in view of Outhred et al. (US Pub. No. 2018/0048519) in view of Anderson et al. (US Pub. No. 2021/0194894).
Regarding claims 16, all limitations of claims 11 are disclosed above. Nucci does not teach but Anderson discloses a set of one or more packet partitioners to partition the plurality of telemetry packets into different groups (paragraph 32: traffic analysis process 248 classifies telemetry data into different groups of whether data is associated with malware).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Nucci a set of one or more packet partitioners to partition the plurality of telemetry packets into different groups.
The motivation would have been for telemetry data characteristic determination.

Allowable Subject Matter
Claims 7-9 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Note: Regarding claims 8 and 18, the claims are objected for being dependent of itself. Based on the claims’ limitations, claims 8 and 18 are likely to be depending on claims 7 and 17, respectively. Thus, claims 8 and 18 are objected to be allowable for the same reason set forth in dependent claims 7 and 17. If claims 8 and 18 are amended to be depending on any other claims besides claims 7 and 17, the Examiner reserves the right to examine and to reject the would be new scope of claims, if necessary.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 7 and 17, Nucci reference discloses a concept of store/discard and/or forward telemetry data to the cloud to various remote servers for analysis. Nucci also performs filtering operation to determine whether to forward the received telemetry data based on telemetry data changes. Elements of grouping a plurality of telemetry data packets into different groups and performing different filtering operations for different groups based on different criteria are not known in the art or if they are disclosed are contained in too many disparate references to be suitable for combining.
Claims 8, 9, 18, and 19 are allowable for the same reason set forth in claims 7 and 17 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rangarajan et al. (US Pub. No. 2021/0218651) discloses flow-based inband telemetry.
Van De Groenendaal et al. (US Pub. No. 2020/0349045) discloses providing out-of-band telemetry transmission.
Guo et al. (US Pub. No. 2021/0281514) discloses load balancing using telemetry information.
Leavitt et al. (US Pub. No. 2019/0038225) discloses collecting and forwarding telemetry data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TITO Q PHAM/Examiner, Art Unit 2466                                                                                                                                                                                                        

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466